DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claims 1 and 12, the Specification discloses the following regarding “coin” associated with an operations list:
[000112] Figure 15 is a block diagram of coin based payment operations 1500. 
When a payment request or payment instruction 1530 is received, a coin 1505 may be created. Payment instructions 1530 may be received at an application programming interface (API) 1535. An operations list 1510 may be associated with coin 1505. 
There is a lack of written description for “the coin associated with and linking an operations list comprising one or more payment operations…”  The specification does not provide a description of the coin linking an operations list. 
The remaining claims are rejected due to the dependency to claims 1 and 12.



4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 12 recite, “creating a coin, the coin associated with and linking an operations list comprising one or more payment operations.” This limitation is indefinite because it is not clear how a “coin” links an operations list comprising one or more payment operations.  Did the applicant intend to claim something like, “creating a coin, the coin associated with an operations list”, as disclosed in the Specification ¶[01112]?
The remaining claims are rejected due to the dependency to claims 1 and 12.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 
Using the limitations in claim 1 to illustrate, the claim recite(s) the limitations of:  detecting presence of a consumer in the merchant location; creating a coin, the coin associated with and linking an operations list comprising one or more payment operations involving a plurality of funding accounts required to complete the payment transaction, each of the one or more payment operations configured to be executed for one or a plurality of payment conduits, each of the plurality of payment conduits configured to interface with one of the plurality of funding accounts and to allow the plurality of funding accounts to execute the one or more operations, the one or more payment operations representing the complete payment transaction; creating a virtual payment account number for use by the consumer at the merchant after detecting presence of a mobile device in merchant location…; and processing the payment transaction using the payment authorization information, wherein the payment authorization information is associated with the virtual payment account number and the virtual payment account number is used by the merchant as a mechanism for payment.;   
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interactions, but for the recitation of generic computer components.     The claimed invention allows for a consumer to complete a payment transaction with a merchant at a merchant location including creating a coin (e.g., unique identifier associated with an operations list), creating a virtual payment account number for use by the consumer at a merchant after detecting presence of the consumer, processing a payment transaction using payment authorization information associated with the virtual payment account number  which is a certain method of organizing human activity (commercial or legal interactions). 
The mere nominal recitation of a generic mobile device, a detection device, a backend device, a processing engine and payment processing system do not take the 
This judicial exception is not integrated into a practical application. The claim recites the additional elements: notifying a backend device of the presence of the mobile device; sending  payment authorization information to the consumer’s mobile device to allow the consumer to initiate a payment transaction with the merchant; and receiving a request to initiate a payment transaction from the consumer’s mobile device.
The notifying, sending and receiving steps/functions are recited at a high level of generality (i.e., as a general means of transmitting and receiving data). Transmitting and receiving data are forms of insignificant extra-solution activity –see MPEP 2106.05(g).
The generic mobile device,  detection device,  backend device, processing engine and payment processing system are recited at a high level of generality and merely automates the detecting, creating, executing creating and processing steps. Each of the additional limitations is no more than generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.   
 Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial 
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the backend device receiving notification of the presence of the mobile device; sending  payment authorization information to the consumer’s mobile device to allow the consumer to initiate a payment transaction with the merchant; and receiving a request to initiate a payment transaction from the consumer’s mobile device are anything other than generic computer components and the Versata Dev. Group, Inc., and OIP  court decisions cited in MPEP 2106.05[d][ii] indicate that the mere receiving and transmitting data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the notifying, sending and receiving limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept. The claims are not patent eligible.
Furthermore, regarding the limitation of “detecting presence of a mobile device of the consumer in the merchant location by a detection device” is simply appending well-understood, routine and conventional activities known in to the industry as evidenced by the following (Berkheimer Option 3):
Laracey (US 2011/0251892)- identifying mobile device is in close proximity to point of sale location-[0154];

Roberts et al. (US 2010/0257033)-detecting mobile device when in proximity of POS terminal-Fig. 3.

Regarding claim 12,  the use of tools such as an Application Programming Interface (API) via a generic processor amounts to simply appending well-understood, routine and conventional activities known in to the industry as evidenced by the following: 
Olliphant et al. (US 2005/0228750)- Application Program Interface (API) is used communication between the merchant and payment service provider to seamlessly integrate payment processing.-see at least ¶[0037].
Smith et al. (US 2011/0066517)-Billers may accept communications and payment transactions via an API-¶[0075].
Law et al. (US 2010/0145861) –process payment transaction API-¶[0068].

The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. 

Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 20 is/are ineligible.
Response to Arguments

7.	In response to the amendments to claims 1 and 12, the Examiner withdraws the 35 U.S.C. § 112(b)  rejection (8/17/2020 Final Rejection).  Applicants’ amendments however, resulted in the 35 USC 112(a) and 35 USC 112(b) rejections above.
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. 
Regarding the rejection of the claims under 35 USC 101, Applicants argue that the pending claims do not recite an abstract idea under Step 2A, prong one of the Guidance.  The Examiner respectfully disagrees.
The Patent Office has issued guidance about this framework. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg, 50 (Jan. 7, 2019) (“Revised Guidance”).  Under the Revised Guidance, to decide whether a claim is directed to an abstract idea, we evaluate whether the claim (1) recites one of the abstract ideas listed 
Beginning with Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Revised Guidance. Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Revised Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including . . . mitigating risk); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including . . . following rules or instructions)].” See Revised Guidance, 84 Fed. Reg. at 52.
Here, apart from the recited systems, i.e.,  i.e., a mobile device, a detection device, a backend device, an existing payment processing system, a processing engine a consumer payment mechanism, the claims recite abstract ideas in the category of “methods of organizing human activity,” in particular, commercial and legal interactions.  
In the 101 analysis in the rejection above, the Examiner identifies and considers each of the underlying steps for the claims as a basis for describing and explaining the recited abstract idea.  For example, the Examiner identifies the underlying steps of claim 1-- i.e., the detecting the presence of a consumer in the merchant location,  creating a coin (e.g., a unique identifier), creating a virtual payment account number, sending payment authorization information, receiving a request, processing the payment transaction —and explains that they describe the concept of a consumer completing a payment 
Applicants argue that the claim limitations create improvements in the field of financial transactions and payment processing. The argument is not persuasive because the focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.  The use of generic computer components to carry out the abstract idea does not impose any meaningful limit on the computer implementation of the abstract idea.  
On page 7 of the Remarks, Applicants note that MCRO Improved computer technology and similarly, the present invention through the use of a coin, improves the field of financial transactions.  The argument is not persuasive.  In McRO, the claimed process used a combined order of specific rules that rendered information in a specific format that was applied to create a sequence of synchronized, animated characters. McRO, 837 F.3d at 1315.  Notably, the recited process automatically animated characters using particular information and techniques—an improvement over manual three-dimensional animation techniques that was not directed to an abstract idea. Id, at 1316. 
McRO, the recited “computer implemented method” is not a rule-based improvement of a technological process.  The claims of the instant application are not directed to a specific implementation to a solution to a problem in the software arts of improving computer animation through the use of specific rules to set morph weights and transition parameters between phonemes. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that “improved [the] existing technological process.” The claims at issue in McRo described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters. In contrast, Applicants’ claims address a method for a consumer to complete a payment transaction with a merchant at a merchant location through the creation of a coin (i.e., as defined by applicant, “a unique or nearly unique identifier” -Spec. [000111]). The claims in McRO were directed to an improvement in the operation of the computer at a task, rather than using a computer to perform generic data manipulation steps, as in claim 1 of the instant application.  See id, at 1314.
On page 7, Applicants argue that under Step 2B, the claim elements recite significantly more than the alleged abstract idea and the Examiner fails to give weight to the concept of the coin and the specific limitation thereto provided in the claims.  The Examiner respectfully disagrees.  The broadest reasonable interpretation of a “coin”  in view of the Specification, is that the “coin” is a “unique or nearly unique identifier”.  The unique or nearly unique identifier is used to associate together a series of operations into a complete transaction.  –See Spec. ¶[000111].  The improvement of  payment processing as claimed and described in the Specification is an improvement in a Id.  In this case, the claims recite generic computer hardware that is used in a conventional and customary manner, which has been found in Alice and other decisions by our reviewing courts as insufficient to transform an otherwise patent-ineligible abstract idea into patentable subject matter.   Here, the claims recite generic computer components, a generic consumer mobile device, a detection device, a backend device, a processing engine, payment processing system.  The devices, processing engine, and existing payment processing system performing  generic computer functions of detecting presence of a mobile device, creating a virtual number and unique identifier (coin), sending and receiving information, processing information are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications. The claims are not patent eligible under 35 USC 101.

Conclusion

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.